956 F.2d 1164
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED FOODS AND COMMERCIAL WORKERS INTERNATIONAL UNION, etal, Plaintiffs-Appellants,v.RELIABLE DRUG STORES, INCORPORATED, et al, Defendants-Appellees.
No. 91-1895.
United States Court of Appeals, Sixth Circuit.
March 10, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs-Appellants, United Foods and Commercial Workers International Union, appeal from the July 8, 1991, United States District Court memorandum opinion and order granting summary judgment for the defendants-appellees, Reliable Drug Stores, Incorporated.   Appellants allege that the district court improperly granted summary judgment because whether appellants detrimentally relied on the promise of appellees is a material issue of fact which requires resolution on the merits at trial.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the memorandum opinion of the Honorable Benjamin F. Gibson, United States District Judge for the Western District of Michigan for the reasons set forth in his July 8, 1991 order.

WELLFORD, Senior Circuit Judge, concurring:

3
I agree that there was no detrimental reliance in this case.   At or before the bankruptcy hearing, it was clear that Reliable would not accept applications for employment or hire employees, including persons similarly situated to the individual plaintiffs, from stores Reliable would not continue to own or operate.   It was then clear to plaintiff union that defendant did not accede to its position about successor liability under the Revco collective bargaining agreement.


4
The bankruptcy court had a full hearing to consider objections to the sale of the former Revco stores.   Plaintiff union presented its position and sought to prevent the immediate sale.   Defendant chairman, chairman of the Reliable board, testified that Reliable would not be bound by the CBA as to 16 stores in Detroit and to "the other 27 excluded stores" that "Reliable subsequently decides to sell."   Plaintiff union appealed from the bankruptcy court order of approval seeking to prevent approval.


5
There was no material issue of disputed fact that precluded the grant of summary judgment to defendant.   I join the affirmance.